 



Exhibit 10.1
Royal Caribbean Cruises Ltd.
2000 Stock Award Plan
As Amended And Restated Through December 6, 2005
Table of Contents

          Section   Page    
1. Purpose and Effectiveness
    1  
2. Definitions and Rules of Construction
    2  
3. Eligibility and Participation
    4  
4. Stock Subject to Plan
    5  
5. Forms and Terms of Awards Under the Plan
    5  
6. Exercises of Stock Options
    10  
7. Events Affecting Plan Reserve or Plan Awards
    12  
8. Administration of the Plan
    15  
9. Government Regulations and Registration of Shares
    16  
10. Miscellaneous Provisions
    16  
11. Amendment and Termination of this Plan
    19  
Signature
    19  

Section 1. Purpose and Effectiveness
          The purpose of this amended and restated Royal Caribbean Cruises Ltd.
2000 Stock Award Plan (the “Plan”) is to promote the success of Royal Caribbean
Cruises Ltd. (the “Company”) by providing a method whereby both employees and
directors of the Company and its Affiliates may be encouraged to increase their
proprietary interest in the Company’s business. By offering incentive
compensation opportunities that are based on the Company’s common stock, the
Plan will motivate Participants to achieve long-range goals, further identify
their interests with those of the Company’s other shareholders, and promote the
long-term financial interest of the Company. The Plan is further intended to aid
in attracting persons of exceptional ability and leadership qualities to become
officers, employees, and directors of the Company and its Affiliates.
          The Plan was amended and restated in its entirety effective
February 3, 2004 (the “Effective Date”) and shall be subject to approval at the
2004 annual meeting of the Company’s shareholders. Any Awards granted under the
Plan prior to such stockholder approval, other than Nonqualified Options
authorized under the Plan prior to this amendment and restatement, shall be
conditioned upon such shareholder approval and shall be null and void if such
approval is not obtained.
          The Plan shall be unlimited in duration and, in the event of Plan
termination, shall remain in effect as long as any Awards under it are
outstanding; provided, however, that no Awards may be granted under the Plan
after September 1, 2009.

- 1 -



--------------------------------------------------------------------------------



 



          Awards made under the Plan may be in the form of Incentive Options,
Nonqualified Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, and Performance Shares, each as defined in Section 5(a) of the Plan
and as the Committee shall, in its sole discretion, decide.
Section 2. Definitions and Rules of Construction
          (a) Defined Terms. Capitalized terms not defined elsewhere in the Plan
shall have the following meanings (whether used in the singular or plural):
“Affiliate” means any business entity, regardless of whether organized as a
corporation, limited liability company, partnership or any other legal form, in
which the Company has (i) an ownership of 50% or greater, or (ii) in the sole
discretion of the Committee, a controlling interest.
“Agreement” means a written agreement between a Participant and the Company that
sets out the terms of the grant of an Award, as any such Agreement may be
supplemented or amended from time to time.
“Award” means any award or benefit granted under the Plan, as further defined in
Section 5 of the Plan.
“Beneficiary” means the individual(s) designated by the Participant to succeed
to his/her rights in all Awards granted to him/her under the Plan in the
eventuality of his/her death or mental incapacity.
“Board” means the Board of Directors of the Company.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute or statutes thereto. Reference to any specific Code
section shall include any successor section.
“Committee” means the Compensation Committee of the Board of Directors of the
Company.
“Company” means Royal Caribbean Cruises Ltd. and any successor entity.
“Date of Grant” means the date on which the Committee takes the corporate
actions necessary to fix the major terms of an Award to a specified Eligible
Individual, including, in the case of an Option, the number of Shares subject to
the Option and the applicable Exercise Price.
“Director” means a duly elected or appointed member of the Company’s Board of
Directors.

- 2 -



--------------------------------------------------------------------------------



 



“Disability” means permanent and total disability as defined in Section 22(e) of
the Code.
“Eligible Individual” means an Employee or Director, who is described in
Section 3.
“Employee” means an individual who is employed by the Company or any Affiliate
of the Company. The term “Employee” will also include an individual who is
granted an Award, in connection with his/her hiring by the Company or any
Affiliate, prior to the date the individual first becomes an Employee, but if
and only if such Award does not vest prior to the date the individual first
becomes an Employee.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute or statutes thereto. Reference to
any specific ERISA section shall include any successor section.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute or statutes thereto. Reference to any specific
Exchange Act section shall include any successor section.
“Executive Officer” means executive officer as defined in Rule 3b-7 under the
Exchange Act, provided that, if the Board has designated the executive officers
of the Company for purposes of reporting under the Exchange Act, the designation
by the Board shall be conclusive for purposes of the Plan.
“Exercise Price” means the price that must be paid by an Optionee upon exercise
of an Option to purchase a share of Stock.
“Fair Market Value” of a Share of Stock as of any date means the mean between
the highest and lowest reported sale prices of the Stock (i) on the date on the
principal exchange or market on which the Stock is then listed or admitted to
trading, or (ii) if the day is not a date on which such exchange or market is
open, the last preceding date on which there was a sale of such Stock on such
exchange or market.
“Option” means a Nonqualified Option or an Incentive Option.
“Optionee” means an Eligible Individual who has received an Option under this
Plan, for the period of time during which such Option is held in whole or in
part.
“Option Shares” means, with respect to any Option granted under this Plan, the
Stock that may be acquired upon the exercise of such Option.
“Participant” means an Eligible Individual who has received an Award under this
Plan.
“Plan” means this Royal Caribbean Cruises Ltd. 2000 Stock Incentive Plan, as
amended from time to time.
“Secretary” means the secretary of the Company or his/her designee.

- 3 -



--------------------------------------------------------------------------------



 



“Settlement Date” means the date on which Stock, cash, cash equivalents, or any
combination thereof are transferred by the Company to a Participant with respect
to, and in settlement of, a prior contractual commitment made by the Company to
such Participant under the Plan in the form of Restricted Stock Units or
Performance Shares.
“Shares” or “Stock” mean shares of the common stock of the Company, par value
$.01, subject to any adjustments made under Section 7 or by operation of law.
“Subsidiary” of the Company means any present or future subsidiary (as that term
is defined in Section 424(f) of the Code) of the Company An entity shall be
deemed a subsidiary of the Company for purposes of this definition only for such
periods as the requisite ownership or control relationship is maintained.
“Termination of Service,” “Terminate” or “Termination” occurs when a Participant
ceases to be an Employee of, or ceases to be a Director of, the Company and its
Affiliates, as the case may be, for any reason.
“Vested,” “Vest” and “Vesting” means (i) with respect to any portion of an
Award, that legal ownership of such portion of the Award will not be forfeited
by the Participant pursuant to the provisions of this Plan in the event the
Participant Terminates Service with the Company or any Affiliate, and (ii) with
respect to any portion of an Option, that such portion of the Option may be
exercised, unless such exercise is prohibited by law or by other provisions of
the Plan.
“Vesting Date” with respect to any Award granted hereunder means the date on
which such Award becomes Vested, as designated in or determined in accordance
with the Plan and with the Agreement with respect to such Award. If more than
one Vesting Date is designated for an Award, reference in the Plan to a Vesting
Date in respect of such Award shall be deemed to refer to each part of such
Award and the Vesting Date for such part.
          (b) Rules of Construction. Where the context permits, words in any
gender shall include the other gender, words in the singular shall include the
plural, and the plural shall include the singular.
Section 3. Eligibility and Participation
          The persons who shall be eligible to participate in the Plan and to
receive Awards shall be such Employees (including officers) and Directors as the
Committee, in its sole discretion, shall select. Awards may be made to Eligible
Individuals who hold or have held Awards under this Plan or any similar plan or
other awards under any other plan of the Company or any of its Affiliates. Any
member of the Committee shall be eligible to receive Awards while serving on the
Committee.
          Awards may be granted by the Committee at any time and from time to
time to new Participants, or to then Participants, or to a greater or lesser
number of Participants,

- 4 -



--------------------------------------------------------------------------------



 



and may include or exclude previous Participants, as the Committee shall
determine. Except as required by this Plan, Plan Awards granted at different
times need not contain similar provisions. The Committee’s determinations under
the Plan (including without limitation, determinations of which individuals, if
any, are to receive Awards, the form, amount and timing of such Awards, the
terms and provisions of such Awards and the agreements evidencing same) need not
be uniform and may be made by it selectively among individuals who receive, or
are eligible to receive, under the Plan.
Section 4. Stock Subject to Plan
          Subject to the following provisions of this Section 4 and to the
provisions of Section 7, the maximum number of Shares with respect to which any
Awards may be granted, including Awards of Incentive Stock Options as defined in
Section 5(a)(i), during the term of the Plan shall be 13,000,000. During any
calendar year, no one individual shall be granted, under this Plan, Awards with
respect to more than 500,000 shares.
          During the term of this Plan, the Company will at all times reserve
and keep available the number of Shares that shall be sufficient to satisfy the
requirements of this Plan. Shares will be made available from the currently
authorized but unissued shares of the Company or from shares currently held or
subsequently reacquired by the Company as treasury shares, including shares
purchased in the open market or in private transactions.
          The grant of any Award hereunder shall count, equal in number to the
Shares represented by such Award, towards the share maximum indicated in this
Section 4. To the extent that (i) any outstanding Option for any reason expires,
is terminated, forfeited or canceled without having been exercised, or if any
other Award is forfeited or otherwise does not result in the delivery of Shares
by the Company, and (ii) any Shares covered by an Award are not delivered
because the Award is settled in cash or used to satisfy the applicable tax
withholding obligation, such Shares shall be deemed to have not been delivered
and shall be restored to the share maximum. If the exercise price of any Option
granted under the Plan is satisfied by tendering Shares to the Company (by
either actual delivery or attestation), the number of Shares tendered shall be
restored to the share maximum.
Section 5. Forms and Terms of Awards Under the Plan
          (a) In General. The Committee may grant any of the following types of
Awards, either singly or in combination with other Awards:
     (i) Incentive Stock Options. An incentive stock option (an “Incentive
Option”) shall convey to the Participant the right to purchase from the Company
a stated number of Shares at an Exercise Price and for a period of time
established by the Committee. An Incentive Option is both intended to be and
qualifies as an incentive stock option under Section 422 of the Code.

- 5 -



--------------------------------------------------------------------------------



 



     (ii) Nonqualified Stock Options. A nonqualified stock option (a
“Nonqualified Option”) shall convey to the Participant the right to purchase
from the Company a stated number of Shares at an Exercise Price and for a period
of time established by the Committee. A Nonqualified Option is not intended to
be or does not qualify as an Incentive Option under Section 422 of the Code.
     (iii) Stock Appreciation Rights. A Stock Appreciation Right is an Award in
the form of a right to receive, upon surrender of the right, but without other
payment, an amount based on appreciation in the value of Stock over a base price
established in the Award, payable in Stock, at times and upon conditions (which
may include a Change in Control), as may be approved by the Committee.
     (iv) Restricted Stock. Restricted Stock is an Award of Shares that are
issued to a Participant such that the Participant is thereupon the legal owner
of such Shares with all of the attendant rights and privileges of ownership, but
remains subject to a risk of forfeiture of such ownership back to the Company
for a period of time specified on the Date of Grant. Such forfeiture may be
conditioned on the continued performance of services or the achievement of
individual, divisional, or corporate goals. Restricted Stock will also be
subject to restrictions on transfer and such other restrictions on incidents of
ownership as the Committee may determine, for the same period of time as the
risk of forfeiture.
     (v) Restricted Stock Units. A Restricted Stock Unit is an Award payable in
cash or Stock and represented by a bookkeeping credit, in which both the number
of Shares and the Settlement Date (subject to any subsequent deferral election
by the Participant) are fixed on the Date of Grant. The value of each Restricted
Stock Unit equals the Fair Market Value of a share of Stock, as such value may
change up to the date the Stock Unit Vests. The actual payment of cash or Stock
to the Participant at the Settlement Date may be made contingent, in the sole
discretion of the Committee, upon (A) solely continued service, or (B) both
continued service and the achievement of an individual, divisional or corporate
goal. Restricted Stock Units are not outstanding shares of Stock and do not
entitle a Participant to voting or other rights or dividends with respect to
Stock, unless and until actually paid out in the form of Stock.
     (vi) Performance Shares. A Performance Share is a variable Award payable in
cash or Stock and represented by a bookkeeping credit, in which the number of
Shares (or value thereof) to be transferred to the Participant at the end of a
performance measurement period will be a function of both continued service and
the relevant achievement of individual, divisional or corporate goals. The value
of each Performance Share equals the Fair Market Value of a share of Stock, as
such value may change up to the date the Performance Share Vests. Shares
actually transferred following the end of the performance measurement

- 6 -



--------------------------------------------------------------------------------



 



period will not be restricted by the Company in any way, other than as required
by law.
          (b) Provisions Applicable to All Forms of Awards. Subsequent to the
grant of any Award, the Committee may, at any time before the complete
expiration of such Award, Vest the Award in whole or part or accelerate the time
or times at which such Award may become Vested in whole or in part in the
future(without reducing the term of such Award).
          To the extent that the Company is required to withhold any Federal,
state or other taxes in respect of any compensation income realized by the
Participant in respect of shares acquired pursuant to an Award, or in respect of
the Vesting of any such shares of Stock, then the Company shall deduct from
either such Shares or any payments of any kind otherwise due to such Participant
the aggregate amount of such Federal, state or other taxes required to be so
withheld. If such payments are insufficient to satisfy such Federal, state or
other taxes, then such Participant will be required to pay to the Company, or
make other arrangements satisfactory to the Company regarding payment to the
Company of, the aggregate amount of any such taxes. All matters with respect to
the total amount of taxes to be withheld in respect of any such compensation
income shall be determined by the Company in its sole discretion.
          (c) Provisions Applicable to Stock Options and Stock Appreciation
Rights. Subject to the limitations of the Plan, the Committee shall designate
from time to time those Eligible Individuals to be granted Options, the time
when each Option shall be granted, the number of Shares subject to such Option,
whether such Option is an Incentive Option or a Nonqualified Option, and the
Exercise Price of the Option Shares. Options shall be evidenced by Agreements in
such form and containing such terms and provisions not inconsistent with the
provisions of the Plan as the Committee may from time to time approve. Each
Optionee shall be notified of such grant and a written Agreement shall be
executed and delivered by the Company to the Optionee. Subject to the other
provisions of the Plan, the same person may receive Incentive Options and
Nonqualified Options at the same time and pursuant to the same Agreement,
provided that Incentive Options and Nonqualified Options are clearly designated
as such.
          Option Agreements shall conform to the terms and conditions of the
Plan. Such Agreements may provide that the grant of any Option under the Plan,
or that Stock acquired pursuant to the exercise of any Option, shall be subject
to such other conditions (whether or not applicable to an Option or Stock
received by any other Optionee) as the Committee determines appropriate,
including, without limitation, provisions conditioning exercise upon the
occurrence of certain events or performance or the passage of time, provisions
to assist the Optionee in financing the purchase of Stock through the exercise
of Options, provisions for forfeiture, restrictions on resale or other
disposition of shares acquired pursuant to the exercise of Options, provisions
conditioning the grant of the Option or future Options upon the Optionee
retaining ownership of Shares acquired upon exercise for a stated period of
time, and provisions to comply with federal and state securities laws and
federal and state income tax and other payroll tax withholding requirements.

- 7 -



--------------------------------------------------------------------------------



 



          The price at which Shares may be purchased upon exercise of an Option
shall be fixed by the Committee on the Date of Grant and may not be less than
100% of the Fair Market Value of the Option Shares as of the Date of Grant. All
Options shall specify the term during which the Option may be exercised, which
shall be in all cases ten years or less.
          No Option may be exercised in part or in full before the Vesting
Date(s) set forth in its terms, other than in the event of acceleration as
provided in Section 7. No Option may be exercised prior to the day following the
six-month anniversary of the Date of Grant, or after the Option expires by its
terms as set forth in the applicable Agreement. In the case of an Option that is
exercisable in installments, installments that are exercisable and not exercised
shall remain exercisable during the term of the Option. The grant of an Option
shall impose no obligation on the Optionee to exercise such Option.
          The Committee may specify in any Agreement a vesting schedule that
must be satisfied before Options become Vested, such that all or any portion of
an Option may not become Vested until a Vesting Date or Vesting Dates, or until
the occurrence of one or more specified events, subject in any case to the terms
of the Plan.
          No Option shall be transferable other than by will or the laws of
descent and distribution, other than pursuant to an order issued by a court of
competent jurisdiction in connection with the divorce or bankruptcy of the
Participant. During the lifetime of the Optionee, the Option shall be
exercisable only by such Optionee or his/her court-appointed legal
representative or transferee. Notwithstanding anything herein to the contrary,
the Committee may, in its sole discretion, provide in the applicable Agreement
evidencing a Nonqualified Option that the Optionee may transfer, assign or
otherwise dispose of an option (i) to his/her spouse, parents, siblings and
lineal descendants, (ii) to a trust for the benefit of the Optionee and any of
the foregoing, or (iii) to any corporation or partnership controlled by the
Optionee, subject to such conditions or limitations as the Committee may
establish to ensure compliance with any rule promulgated pursuant to the
Exchange Act, or for other purposes. The terms applicable to the assigned Option
shall be the same as those in effect for the Option immediately prior to such
assignment and shall be set forth in such documents issued to the assignee as
the Company may deem appropriate.
          An Optionee or a transferee of an Option shall have no rights as a
stockholder with respect to any Share covered by his/her Option until he shall
have become the holder of record of such Share, and he shall not be entitled to
any dividends or distributions or other rights in respect of such Share for
which the record date is prior to the date on which he shall have become the
holder of record thereof.
          The Committee shall not, without first having obtained the approval of
the shareholders of the Company, effect the cancellation of any or all
outstanding Options under the Plan and the substitution therefore of new Options
covering the same or

- 8 -



--------------------------------------------------------------------------------



 



different number of Shares but with an exercise price per share based on the
Fair Market Value per Share on the new option grant date.
          The following additional provisions shall be applicable to Incentive
Options, but only if, and to the extent, required by section 422 of the Code:
(i) Incentive Options shall be specifically designated as such in the applicable
Agreement, and may be granted only to those Eligible Individuals who are both
(A) Employees of the Company and/or a Subsidiary, and (B) citizens or resident
aliens of the United States.
(ii) To the extent the aggregate Fair Market Value (determined as of the time
the Option is granted) of the Stock with respect to which any Incentive Options
granted hereunder may be exercisable for the first time by the Optionee in any
calendar year (under this Plan or any other compensation plan of the Company or
any Subsidiary thereof) exceeds $100,000, such Options shall not be considered
Incentive Options.
(iii) No Incentive Option may be granted to an individual who, at the time the
Option is granted, owns directly, or indirectly within the meaning of Section
424(d) of the Code, stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or of any Subsidiary thereof,
unless such Option (i) has an exercise price of at least 110% of the Fair Market
Value of the Stock on the Date of Grant of such option; and (ii) cannot be
exercised more than five years after the Date of Grant.
(iv) The Exercise Price for Incentive Options shall not be less than the Fair
Market Value of the Stock on the Date of Grant.
          Each of the above provisions with respect to the granting, vesting,
transferability and exercise of Options, except to the extent they are
applicable solely to (i) the actual purchase of stock and payment of
consideration or (ii) Incentive Options, shall also apply to the grant of Stock
Appreciation Rights by the Committee under the Plan.
          (d) Provisions Applicable to Restricted Stock and Restricted Stock
Units. Awards of Restricted Stock and Restricted Stock Units shall be subject to
the right of the Company to require forfeiture of such Shares or rights by the
Participant in the event that conditions specified by the Committee in the
applicable Agreement are not satisfied prior to the end of the applicable
vesting period established by the Committee for such Awards. Conditions for
repurchase (or forfeiture) may be based on continuing employment or service or
achievement of pre-established performance or other goals and objectives.
Subsequent to the grant of an award of Restricted Stock or Restricted Stock
Units, the Committee may, at any time before complete termination of such
Restricted Stock or Restricted Stock Unit, accelerate the time or times at which
such Restricted Stock or Restricted Stock Unit is no longer subject to
forfeiture or repurchase.

- 9 -



--------------------------------------------------------------------------------



 



          A Restricted Stock Unit may provide the Participant with the right to
receive dividend payments or dividend equivalent payments with respect to Stock
subject to the Award (both before and after the Stock subject to the Award is
earned, Vested, or acquired), which payments may be either made currently or
credited to an account for the Participant, and may be settled in cash or Stock,
as determined by the Committee. Any such settlements, and any such crediting of
dividends or dividend equivalents or reinvestment in shares of Stock, may be
subject to such conditions, restrictions and contingencies as the Committee
shall establish, including the reinvestment of such credited amounts in Stock
equivalents.
          Shares represented by Restricted Stock Awards may not be sold,
assigned, transferred, pledged or otherwise encumbered, except as permitted by
the Committee, during the applicable vesting period. Such Shares shall be
evidenced in such manner as the Committee may determine. Any certificates issued
in respect of such Shares shall be registered in the name of the Participant
and, unless otherwise determined by the Committee, deposited by the Participant,
together with a stock power endorsed in blank, with the Company (or its
designee). To the extent Shares of a Restricted Stock Award Vest, the Company
(or such designee) shall deliver such certificates to the Participant or, if the
Participant has died, to the Participant’s Beneficiary. Each certificate
evidencing stock subject to Restricted Stock Awards shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Award. Any attempt to dispose of stock in contravention of such terms,
conditions and restrictions shall be ineffective. During the restriction period,
the Participant shall have all the rights of a shareholder for all such Shares,
including the right to vote and the right to receive dividends thereon as paid.
          (e) Provisions Applicable to Restricted Stock Units and Performance
Shares. The Committee may provide in the terms of a Restricted Stock Unit or
Performance Share Award for the elective deferral by the Participant of the
receipt of the actual payment of cash or Stock otherwise due and payable to the
Participant pursuant to such Award. In providing for such deferral, the
Committee shall limit eligibility, and shall specify such rules regarding the
timing and other features of the deferral, so as to comply with all applicable
sections of ERISA and the constructive receipt and similar doctrines of the
internal revenue laws.
Section 6. Exercises of Stock Options
          An Option may be exercised in whole or in part at any time to the
extent such Option has become Vested during the term of such Option; provided,
however, that (i) unless otherwise provided by Section 7, an Option may be
exercised only while the Optionee is an Employee or Director, and (ii) each
partial exercise shall be for whole Shares only. Unless otherwise provided by
Section 7, that portion of an Option that has not become Vested as of the date
the Optionee ceases to be an Employee or Director shall lapse and be null and
void.
          Each Option, or any exercisable portion thereof, may only be exercised
by delivery to the Secretary or his/her office, in accordance with such
procedures for the

- 10 -



--------------------------------------------------------------------------------



 



exercise of Options as the Company may establish from time to time, of
(i) notice in writing signed by the Optionee (or other person then entitled to
exercise such Option) that such Option, or a specified portion thereof, is being
exercised; (ii) payment in full for the purchased Shares (pursuant to the rules
specified below); (iii) such representations and documents as are necessary or
advisable to effect compliance with all applicable provisions of Federal or
state securities laws or regulations; (iv) in the event that the Option or
portion thereof shall be exercised by any individual other than the Optionee,
appropriate proof of the right of such individual to exercise the Option or
portion thereof; and (v) full payment to the Company of all amounts which, under
federal, state or other law, it is required to withhold upon exercise of the
Option (pursuant to the rules specified below).
          Except as noted in this paragraph, upon receiving notice of exercise
and payment, the Company will cause to be delivered to the Optionee, as soon as
practicable, a certificate in the Optionee’s name for the Shares purchased, and
within a reasonable time thereafter such transfer shall be evidenced on the
books and records of the Company. The Shares issuable and deliverable upon the
exercise of an Option shall be fully paid and nonassessable. Shares shall not be
issued pursuant to the exercise of an Option unless the exercise of such Option
and the issuance and delivery of such Shares pursuant thereto shall comply with
all relevant provisions of law, including, without limitation, the Securities
Act of 1933, as amended, the Exchange Act, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the Shares may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.
          Payment for Shares purchased under an Option granted hereunder shall
be made in full upon exercise of the Option (except that, in the case of an
exercise arrangement approved by the Company and described in clause (iv) below,
payment may be made as soon as practicable after the exercise). The method or
methods of payment of the purchase price for the Shares to be purchased upon
exercise of an Option and of any amounts required for tax withholding purposes
shall be determined by the Company and may consist of (i) cash, (ii) check,
(iii) the tendering, by either actual delivery or by attestation, of whole
shares of Stock, valued at Fair Market Value as of the day of exercise, or
(iv) through a special sale and remittance procedure pursuant to which the
Optionee shall concurrently provide irrevocable written instructions to (a) a
brokerage firm acceptable to the Company to effect the immediate sale of the
purchased shares and remit to the Company, out of the sale proceeds available on
the settlement date, sufficient funds to cover the aggregate exercise price
payable for the purchased shares plus all applicable Federal, state and other
employment taxes required to be withheld by the Company by reason of such
exercise, and (b) the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm in order to complete the sale. The
permitted method or methods of payment of the amounts payable upon exercise of
an Option may be transacted by the Optionee him/herself or by a broker
designated by him/her (other than a payment described in clause (iv) above),
and, if other than in cash, shall be set forth in the applicable agreement.

- 11 -



--------------------------------------------------------------------------------



 



          Each Agreement shall require that an Optionee pay to the Company, at
the time of exercise of a Nonqualified Option, such amount as the Company deems
necessary to satisfy the Company’s obligation to withhold federal or state
income or other applicable taxes incurred by reason of the exercise or the
transfer of Shares thereupon. To the extent permitted by the Option Agreement,
an Optionee may satisfy such withholding requirements by having the Company
withhold from the number of Shares otherwise issuable upon exercise of the
Option that number of shares having an aggregate Fair Market Value on the date
of exercise equal to the amount required by law to be withheld.
Section 7. Events Affecting Plan Reserve or Plan Awards
          If the Company subdivides its outstanding shares of Stock into a
greater number of shares of Stock (including, without limitation, by stock
dividend or stock split) or combines its outstanding shares of Stock into a
smaller number of shares (by reverse stock split, reclassification or
otherwise), or the Committee determines that any stock dividend, extraordinary
cash dividend, reclassification, recapitalization, reorganization, split-up,
spin-off, combination, exchange of shares, warrants or rights offering to
purchase Stock, or other similar corporate event (including mergers or
consolidations) affects the Stock such that an adjustment is required in order
to preserve the benefits or potential benefits intended to be made available
under this Plan, then the Committee shall, in such manner as it may deem
equitable and appropriate, make such adjustments to any or all of (i) the number
of shares of Stock reserved for the Plan, (ii) the number of shares subject to
outstanding Options and other Awards, (iii) the Exercise Price with respect to
outstanding Options, and any other adjustment that the Committee determines to
be equitable; provided, however, that the number of shares subject to any Option
shall always be a whole number. The Committee may provide for a cash payment to
any Participant of a Plan Award in connection with any adjustment made pursuant
to this Section 7.
          Any such adjustment to an Option shall be made without a change to the
total Exercise Price applicable to the unexercised portion of the Option (except
for any change in the aggregate price resulting from rounding-off of share
quantities or prices), and shall be final and binding upon all Participants, the
Company, their representatives, and all other interested persons.
          In the event of a transaction involving (i) a merger or consolidation
in which the Company is not the surviving company or (ii) the sale or
disposition of all or substantially all of the Company’s assets, provision shall
be made in connection with such transaction for the assumption of Awards
theretofore granted under the Plan, or the substitution for such Awards of new
options of the successor corporation, with appropriate adjustment as to the
number and kind of Shares and the purchase price for Shares thereunder.
Alternatively, in the discretion of the Committee, the Plan and the Awards
issued hereunder shall terminate on the effective date of such transaction if
appropriate provision is made for payment to the Participant of an amount in
cash equal to the Fair Market Value of a Share multiplied by the number of
Shares subject to the Awards (to the extent such Awards have not been exercised)
less the exercise price for such Awards (to the extent such Awards have not been
exercised). Further, any

- 12 -



--------------------------------------------------------------------------------



 



obligations under the plan to deliver Shares of Stock in the future shall be
similarly adjusted.
          If a Participant has a Termination of Service by reason of his/her
death or Disability, then notwithstanding any contrary waiting period,
installment period or vesting schedule in any Agreement or in the Plan, unless
the applicable Agreement provides otherwise, each outstanding Award granted to
such Participant shall immediately become Vested and, if an Option, exercisable
in full in respect of the aggregate number of shares covered thereby.
          If an Optionee has a Termination of Service by reason of his/her death
or Disability prior to the expiration date of his/her Option, or if an Optionee
dies subsequent to his/her Termination of Service on account of such Disability
but prior to the expiration date of his/her Option, and in either case all or
some portion of such Option is Vested and exercisable pursuant to the terms of
this Plan and of the Option Agreement, such Option may be exercised by the
Optionee or by the Optionee’s estate, personal representative or beneficiary, as
the case may be, at any time prior to the earlier of (i) one year following the
date of the Optionee’s death or disability, or such later time not to exceed an
additional year as the Committee may from time to time determine in its
discretion on a case by case basis, or (ii) the expiration date of such Option.
          If an Optionee has a Termination of Service for any reason other than
his/her death or Disability prior to the expiration date of his/her Option, and
all or some portion of such Option is Vested and exercisable pursuant to the
terms of this Plan and of the Option Agreement, such Option may be exercised by
the Optionee at any time prior to the earlier of (i) three months following the
date of the Optionee’s Termination, or such later time not to exceed an
additional nine months as the Committee may from time to time determine in its
discretion on a case by case basis, or (ii) the expiration date of such Option.
          The Company may determine whether any given leave of absence
constitutes a termination of employment and, if it does not, whether the time
spent on the leave will or will not be counted as vesting credit; provided,
however, that for purposes of the Plan (i) a leave of absence, duly authorized
in writing by the Company, if the period of such leave does not exceed 90 days,
and (ii) a leave of absence in excess of 90 days, duly authorized in writing by
the Company, provided (a) the Employee’s right to reemployment is guaranteed
either by statute or contract, or (b) for the purpose of military service, shall
not be deemed a termination of employment.
          Following a Change of Control, if a Participant has a Termination of
Service within eighteen (18) months of such Change of Control, other than by
reason of (a) death, (b) Disability, (c) termination for Cause, or
(d) termination by the Participant for other than Good Reason, then
notwithstanding any contrary waiting period, installment period or vesting
schedule in any Agreement or in the Plan, each outstanding Award granted to such
Participant shall immediately become Vested, and, if an Option, exercisable in
full in respect of the aggregate number of shares covered thereby.

- 13 -



--------------------------------------------------------------------------------



 



          “Change of Control” shall mean (i) the acquisition by any individual,
entity or group (other than the Company, Cruise Associates and/or A. Wilhelmsen
AS or an affiliate of any of them) of beneficial ownership (as such term is
defined in Rule 13d-3 promulgated under the Exchange Act) of more than 50% of
the then outstanding voting securities of the Company entitled to vote generally
in the election of Directors (the ”Voting Securities”); (ii) during any period
of 24 consecutive months, a majority of the Board shall no longer be composed of
individuals (a) who were members of the Board on the first day of such period,
or (b) whose election or nomination to the Board were approved by a vote of at
least two-thirds of the members of the Board who were members of the Board on
the first day of such period, or (c) whose election or nomination to the Board
was approved by a vote of at least two-thirds of the members of the Board
referred to in the foregoing subclauses (a) and (b); (iii) consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”)
unless, following such Business Combination (a) the beneficial owners of the
Voting Securities of the Company immediately prior to the Business Combination
beneficially own more than 50% of the combined voting power of the voting
securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination, and (b) at least a
majority of the board of directors of the corporation resulting from such
Business Combination were members of the Company’s Board at the time of the
action of the Company’s Board providing for such Business Combination;
(iv) consummation of a reorganization, merger or consolidation with another
corporation or business entity not already under common control with the
Company, or the acquisition of stock or assets of such other corporation or
business entity, if the market capitalization of the other corporation or
entity, or the stock or assets acquired, is equal to or greater than the
Company’s market capitalization immediately prior to the closing of such
transaction; or (v) approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
“Cause” shall mean (i) an act of material dishonesty, including, without
limitation, fraud, misappropriation, embezzlement, financial misrepresentation
or other similar behavior, (ii) conviction of, or the entry of a plea of guilty
or nolo contendere to, the commission of a felony; (iii) an action or failure to
act that demonstrates a conflict of interest in which the person acts for his or
her own benefit to the detriment of the Company; (iv) an action or failure to
act that constitutes a material breach of the person’s duties to the Company; or
(v) the failure to follow the lawful directives of the Company provided that
those directives are consistent with the person’s duties to the Company.
“Good Reason” shall mean (i) the assignment to the person without the person’s
consent of any duties materially inconsistent with the person’s position
(including status, offices and titles), authority, duties or responsibilities as
they existed prior to the Change of Control; (ii) any action by the Company
which results in a material diminuition in the person’s position, authority,
duties, responsibilities, compensation or benefits as they existed prior to the
Change of Control without the person’s consent; or (iii) the Company requiring
that the person relocate his or her principal business office more than 100
miles from the location existing prior to the Change of Control without the
person’s consent.

- 14 -



--------------------------------------------------------------------------------



 



          In addition to any action required or authorized by the terms of an
Award, the Committee may take any other action it deems appropriate to ensure
the equitable treatment of Participants in the event of or anticipation of a
Change of Control, including but not limited to any one or more of the following
with respect to any or all Awards: (i) the acceleration or extension of time
periods for purposes of exercising, vesting in, or realizing gains from, the
Awards, (ii) the waiver of conditions on the Awards that were imposed for the
benefit of the Company, (iii) provision for the cash settlement of the Awards
for their equivalent cash value, as determined by the Committee, as of the date
of the Change of Control; or (iv) such other modifications or adjustments to the
Awards as the Committee deems appropriate to maintain and protect the rights and
interests of Participants upon or following the Change of Control.
Section 8. Administration
          The Plan shall be administered by the Compensation Committee of the
Board unless a different committee is appointed by the Board.
     The Committee’s administration of the Plan shall be subject to the
following:

  (a)   Subject to the provisions of the Plan, the Committee will have the
authority and discretion to select from among the Eligible Individuals those
persons who shall receive Awards, to determine the time or times of receipt, to
determine the types of Awards and the number of shares covered by the Awards, to
establish the terms, conditions, performance criteria, restrictions, and other
provisions of such Awards, and, subject to the restrictions of Section 11, to
cancel or suspend Awards.     (b)   To the extent that the Committee determines
that the restrictions imposed by the Plan preclude the achievement of the
material purposes of the Awards in jurisdictions outside the United States, the
Committee will have the authority and discretion to modify those restrictions as
the Committee determines to be necessary or appropriate to conform to applicable
requirements or practices of those jurisdictions.

          With respect to the grant of Awards to Eligible Individuals who are
not Executive Officers or Directors, and except to the extent prohibited by
applicable law or the applicable rules of a stock exchange, the Committee may
delegate to any person or persons selected by it, who may or may not be
Directors, (“a Subcommittee”) all or any part of its responsibilities and powers
as set forth above. Any such allocation or delegation may be revoked by the
Committee at any time.
          The Company and its Affiliates shall furnish the Committee with such
data and information as it determines may be required for it to discharge its
duties. The records of the Company and its Affiliates as to an Employee’s or
Participant’s employment (or other provision of services), Termination of
Service, leave of absence, reemployment and compensation shall be conclusive on
all persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the Plan must furnish to the

- 15 -



--------------------------------------------------------------------------------



 



Company such evidence, data, or information, as the Committee or the Company
considers desirable to carry out the terms of the Plan.
          The Committee is authorized, subject to the provisions of the Plan, to
establish, amend and rescind such rules and regulations, as it deems necessary
or advisable for the proper administration of the Plan and to take such other
action in connection with or in relation to the Plan, as it deems necessary or
advisable. Each action and determination made or taken pursuant to the Plan by
the Committee, including any interpretation or construction of the Plan, shall
be final and conclusive for all purposes and upon all persons.
          No member of the Committee shall be personally liable for any action,
determination or interpretation made by him/her or the Committee in good faith
with respect to the Plan or any Award granted pursuant thereto.
          The Committee, the Company, and its officers and directors, shall be
entitled to rely upon the advice, opinions or valuations of any attorneys,
consultants, accountants or other persons employed to assist them in connection
with the administration of the Plan.
Section 9. Government Regulations and Registration of Shares
          The Plan, and the grant and exercise of Awards hereunder, and the
Company’s obligation to sell and deliver stock under Options, shall be subject
to all applicable federal and state laws, rules and regulations and to such
approvals by any regulatory or governmental agency as may be required.
          The obligation of the Company with respect to Awards shall be subject
to all applicable laws, rules and regulations and such approvals by any
governmental agencies as may be required, including, without limitation, the
effectiveness of any registration statement required under the Securities Act of
1933, and the rules and regulations of any securities exchange or association on
which the Stock may be listed or quoted. For so long as the Stock of the Company
is registered under the Exchange Act, the Company shall use its reasonable
efforts to comply with any legal requirements (i) to maintain a registration
statement in effect under the Securities Act of 1933 with respect to all shares
of the applicable series of Stock that may be issued to Participants under the
Plan, and (ii) to file in a timely manner all reports required to be filed by it
under the Exchange Act.
Section 10. Miscellaneous Provisions
          Legends. Each certificate evidencing Stock obtained through the Plan
shall bear such legends as the Company deems necessary or appropriate to reflect
or refer to any terms, conditions or restrictions applicable to such Shares,
including, without limitation, any to the effect that the Shares represented
thereby (i) are subject to contractual restrictions regarding disposition, and
(ii) may not be disposed of unless the Company

- 16 -



--------------------------------------------------------------------------------



 



has received an opinion of counsel, acceptable to the Company, that such
dispositions will not violate any federal or state securities laws.
          Rights of Company. Nothing contained in the Plan or in any Agreement,
and no action of the Company or the Committee with respect thereto, shall
interfere in any way with the right of the Company or an Affiliate to terminate
the employment of the Participant at any time, with or without cause. The grant
of Awards pursuant to the Plan shall not affect in any way the right or power of
the Company to make reclassifications, reorganizations or other changes of or to
its capital or business structure or to merge, consolidate, liquidate, sell or
otherwise dispose of all or any part of its business or assets.
          Designation of Beneficiaries. Each Participant who shall be granted a
Plan Award may designate a beneficiary or beneficiaries and may change such
designation from time to time by filing a written designation of beneficiary or
beneficiaries with the Company on a form to be prescribed by it, provided that
no such designation shall be effective unless so filed prior to the death of
such person.
          Compliance with Other Laws and Regulations. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to sell or
issue shares of Stock if the issuance thereof would constitute a violation by
the Company of any provisions of any law or regulation of any governmental
authority or any national securities exchange or other forum in which shares of
Stock are traded (including without limitation Section 16 of the Exchange Act);
and, as a condition of any sale or issuance of shares of Stock, the Company may
require such agreements or undertakings, if any, as the Company may deem
necessary or advisable to assure compliance with any such law or regulation. The
Plan, the grant of Awards and exercise of Options hereunder, and the obligation
of the Company to sell and deliver shares of Stock, shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any government or regulatory agency as may be required. To the extent the
Plan provides for issuance of stock certificates to reflect the issuance of
shares of Stock, the issuance may be effected on a non-certificated basis, to
the extent not prohibited by applicable law or the applicable rules of any stock
exchange.
          Payroll Tax Withholding. The Company’s obligation to deliver shares of
Stock under the Plan shall be subject to applicable federal, state and other tax
withholding requirements. Federal, state, and other tax due upon the exercise of
any Award may, in the discretion of the Company, be paid in shares of Stock
already owned by the Optionee or through the withholding of shares otherwise
issuable to such Optionee, upon such terms and conditions (including, without
limitation, the conditions referenced in Section 6) as the Company shall
determine which shares shall have an aggregate Fair Market Value equal to the
required minimum withholding payment. If the Optionee shall fail to pay, or make
arrangements satisfactory to the Committee for the payment to the Company of all
such federal, state and other taxes required to be withheld by the Company, then
the Company shall, to the extent permitted by law, have the right to deduct from
any payment of any kind otherwise due to such Optionee an

- 17 -



--------------------------------------------------------------------------------



 



amount equal to federal, state or other taxes of any kind required to be
withheld by the Company.
          Non-Exclusivity of the Plan. Neither the adoption of the Plan by the
Board nor the submission of the Plan to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options and the awarding of
stock and cash otherwise than under the Plan, and such arrangements may be
either generally applicable or applicable only in specific cases.
          Exclusion from Benefit Computation. By accepting an Award, unless
otherwise provided in the applicable Agreement, each Participant shall be deemed
to have agreed that such Award is special incentive compensation that will not
be taken into account, in any manner, as salary, compensation or bonus in
determining the amount of any payment under any health and welfare, pension,
retirement or other employee benefit plan, program or policy of the Company or
any Subsidiary. In addition, each beneficiary of a deceased Participant shall be
deemed to have agreed that such Award will not affect the amount of any life
insurance coverage, if any, provided by the Company on the life of the
Participant which is payable to such beneficiary under any life insurance plan
covering employees of the Company or any Subsidiary.
          Governing Law. The Plan shall be governed by, and construed in
accordance with, the laws of the State of Florida.
          Use of Proceeds. Proceeds from the sale of Shares pursuant to Options
granted under this Plan shall constitute general funds of the Company.
          No Rights to Continued Employment. The Plan does not constitute a
contract of employment, and selection as a Participant will not give any
participating Employee or other Eligible Individual the right to be retained in
the employ of the Company or any Subsidiary, or the right to continue to provide
services to the Company or any Subsidiary, nor any right or claim to any benefit
under the Plan, unless such right or claim has specifically accrued under the
terms of the Plan.
          Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be in writing filed with the Company at such times, in
such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the Plan, as the Company shall require.
          Unfunded Status. Neither a Participant nor any other person shall, by
reason or participation in the Plan, acquire any right in or title to any
assets, funds or property of the Company or any Affiliate whatsoever, including,
without limitation, any specific funds, assets, or other property which the
Company or any Affiliate, in its sole discretion may set aside in anticipation
of a liability under the Plan. A Participant shall

- 18 -



--------------------------------------------------------------------------------



 



have only a contractual right to the Stock or amounts, if any, payable under the
Plan, unsecured by any assets of the Company or any Subsidiary, and nothing
contained in the Plan shall constitute a guarantee that the assets of the
Company or any Affiliate shall be sufficient to pay any benefits to any person.
Section 11. Amendment and Termination of this Plan
          The Committee may at any time terminate, suspend or discontinue this
Plan. The Committee may amend this Plan at any time, provided that any material
amendment to the Plan will not be effective unless approved by the Company’s
stockholders. The Committee may at any time alter or amend any or all Award
Agreements under this Plan in any manner that would be authorized for a new
Award under this Plan, so long as such an amendment would not require approval
of the Company’s stockholders if such amendment was made to the Plan.
Notwithstanding the foregoing, no such action by the Board or the Committee
shall, in any manner adverse to a Participant, affect any Award then outstanding
and evidenced by an Award Agreement without the consent in writing of the
Participant or a Beneficiary who has become entitled to an Award.
SIGNATURE
          IN WITNESS WHEREOF, Royal Caribbean Cruises Ltd. has caused this 2000
Stock Award Plan, as amended and restated through December 6, 2005, to be
executed as of the 6th day of December 2005.

                                  ROYAL CARIBBEAN CRUISES LTD.    
 
                   
Attest:
  /s/BRADLEY H. STEIN
 
           By:   /s/THOMAS F. MURRILL
 
        Bradley H. Stein            Thomas F. Murrill         Assistant
Secretary            Vice President and                      Chief Human
Resources Officer    

- 19 -